DISSENTING OPINION
Bland, Judge:
I agree with all that has been said in this case by Presiding Judge Graham in his dissenting opinion, which was our position, substantially, in the case of Watson, Geach & Co. (Inc.) v. York Metal & Alloys Co., 14 Ct. Cust. Appls. 449, T. D. 42112. And, in addition, I wish to emphasize, as strongly as possible, that in a case of this character, where the court is confronted with a construction of a tariff provision which will lead to such a result as to be not within the reasonable intent of Congress, it is its most imperative duty to refuse to apply the words in their narrow and strict sense, but to give them such meaning as comports to the obvious intent of the legislature. It should be remembered that the intent of the law *37is the law, and that all rules of construction are aids of the courts in trying to ascertain the intent. Unless absolutely unavoidable, the courts will refuse to give a meaning to a legislative act which attributes to the lawmakers the doing of an absurd thing. This court and other courts have frequently said that, while unambiguous words call for no construction, nevertheless if unambiguous words are used in such a manner as to produce ambiguity, then it is the duty of the court to look to the purpose of the act and to attempt to construe the law in accordance with the intent of its framers. Lewis’s Sunderland, Stat. Constr., sec. 633; In re Cahn, Belt & Co., 27 App. D. C. 173; Fields v. United States, 27 App. D. C. 433; United States v. Day, 27 App. D. C. 458; Moss v. United States, 29 App. D. C. 188; Garrison v. District oj Columbia, 30 App. D. C. 515; District of Columbia v. Dewalt, 31 App. D. C. 326.
Section 633 of Lewis’s Sunderland, Stat. Constr. is quoted in In re Cahn, Belt & Co., supra, as follows:
The intent is the vital part, the essence of the law, and the primary rule of construction is to ascertain and give effect to that intent. “The intention of the legislature in enacting a law is the law itself, and must be enforced when ascertained, although it may not be consistent with the strict letter of the statute. Courts will not follow the letter of a statute when it leads away from the true intent and purpose of the legislature and to conclusions inconsistent with the general purpose of the act.”
This would seem to be the generally accepted rule which the courts ordinarily follow in a case like the one at bar. That Congress must have intended to levy the additional cumulative duty upon molybdenum or tungsten, if either were found in certain forms and shapes of steel in the prescribed'quantity, is shown, not only by the context of the paragraph, but by the whole steel schedule, as well as the entire history of steel legislation. This intent should be declared to be the law. United States v. Stone & Bowner Co. et al., 274 U. S. 225.
I, therefore, dissent from the opinion of the court.